EXHIBIT 10.1

September 6, 2006

Mr. Woodson Hobbs

320 Lennox Avenue

Menlo Park, CA 94025

Dear Woody:

On behalf of Phoenix Technologies Ltd. (the “Company”), I am pleased to offer
you employment as President and Chief Executive Officer, reporting to the Board
of Directors of the Company. Your employment with the Company will commence on
the date both parties sign this offer letter (the “Offer Letter”), which we
anticipate to be Wednesday, September 6, 2006 (“Hire Date”). On your Hire Date,
the Board of Directors will grant you an option to purchase 900,000 shares of
the Company’s common stock pursuant to the stock option agreement attached
hereto as Exhibit A (“Stock Option Agreement”), and will authorize a grant of
100,000 shares of restricted stock to you effective as of September 27, 2006,
pursuant to the restricted stock agreement attached hereto as Exhibit B
(“Restricted Stock Purchase Agreement”). In addition, on your Hire Date, you
will be offered the severance and change of control agreement attached hereto as
Exhibit C (the “Severance and Change of Control Agreement”). Furthermore, on
your Hire Date, you will be appointed as a member of the Board of Directors of
the Company.

Your base salary will be $420,000 annually, payable semi-monthly at the rate of
$17,500. Additionally, you will be eligible to receive a performance bonus,
based on criteria established by the Board of Directors, targeted at 75% of your
base salary. The Company agrees to pay you 50% of your first-year performance
bonus, $157,500, in advance with your first semi-monthly salary payment. The
payment of any bonus amounts thereafter will be solely at the discretion of the
Board of Directors. The Board of Directors will review your compensation
annually in accordance with its established performance review process.

The option granted on your Hire Date will have an exercise price equal to the
closing sales price of the Company’s common stock on your Hire Date. The option
will vest with respect to 25% of the shares subject to the option one year after
the Hire Date and at the end of each month thereafter with respect to an
additional 1/48 of the shares subject to the option, so that the option is fully
vested on the fourth anniversary of your Hire Date. The option will be a
nonqualified stock option. The restricted stock grant will vest and become
non-forfeitable as to 50% of the shares on the two-year anniversary of the Hire
Date, and as to 12.5% of the shares every six months thereafter, so that the
restricted stock grant will be fully vested on the fourth anniversary of the
Hire Date. Both grants of options and restricted stock and the tax withholding
provisions

 

  Initials:      WH         EXECUTION COPY



--------------------------------------------------------------------------------

of each grant shall be approved by the compensation committee or the Board of
Directors so that such grants and any withholding of shares to satisfy tax
withholding obligations from such grants comply with Rule 16b-3 promulgated
under the Securities and Exchange Act of 1934, as amended, as exempt purchases
(for the grants) and exempt sales (for the withholding of shares).

The Severance and Change of Control Agreement provides, among other things, for
the accelerated vesting of your stock option and restricted share grants in the
event that you are terminated without “Cause” or for “Good Reason” in connection
with a “Change of Control” (as these terms are defined in the Severance and
Change of Control Agreement). You will also be entitled to the benefits that the
Company makes available to employees at its Milpitas, California location. The
provisions of the benefits offered by the Company will be more fully explained
in materials provided under separate cover.

An additional document is attached as Exhibit D to this letter: An Employee
Invention Assignment and Proprietary Information Agreement, which contains
provisions that require you to hold in confidence any proprietary information
received as an employee of the Company, and to assign to the Company any
inventions that you make while employed by the Company. We wish to impress upon
you the importance of not bringing with you any confidential or proprietary
information of any former employer. In addition, upon the signing of Employee
Invention Assignment and Proprietary Information Agreement by you, the
Confidentiality Agreement between you and the Company dated August 2, 2006 shall
terminate.

The Company will enter into an indemnification agreement with you in the form
attached hereto as Exhibit E.

The Company’s obligation to make the payments provided for in this Offer Letter
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the you or others. All legal fees and expenses
which may reasonably incur as a result of any dispute or contest between
Executive and the Company with respect to the validity or enforceability of, or
liability under, any provision of this Agreement, or any guarantee of
performance thereof (including as a result of any dispute or contest by
Executive about the amount of any payment pursuant to this Agreement), shall be
paid promptly, by the non-prevailing party in such dispute or contest.

This Offer Letter shall be governed by and construed in accordance with the laws
of the State of California, without reference to principles of conflict of laws.
Any legal action or other legal proceeding relating to this Offer Letter shall
be brought or otherwise commenced in any state or federal court located in Santa
Clara County, California and both parties expressly and irrevocably consent and
submit to the jurisdiction of each state and federal court located in Santa
Clara County, California (and each appellate court located in the State of
California), in connection with any such legal proceeding; agree not to assert
(by way of motion, as a defense or otherwise), in any such legal proceeding
commenced in any state or federal court located in Santa Clara County,
California, any claim that the party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Offer Letter or the subject matter of this Offer Letter may not be enforced in
or by such court.

 

  Initials:      WH         EXECUTION COPY



--------------------------------------------------------------------------------

This Offer Letter does not constitute a contract of employment for a fixed term,
but will instead create an “employment at will” relationship. This Offer Letter
is contingent upon a satisfactory check of your background and verification of
your legal right to work in the United States. This Offer Letter supersedes any
prior representations or agreements written, verbal or otherwise regarding the
terms described above.

I believe that you will find great opportunities and professional challenges at
Phoenix Technologies, and I am confident that you will significantly contribute
to the Company’s success. Please confirm your acceptance of this offer by
signing the attached copy of this Offer Letter in the space provided and
returning it, along with the other documents attached hereto, to Scott C.
Taylor, Senior Vice President and General Counsel of the Company.

Sincerely,

 

/s/ Anthony P. Morris

Anthony P. Morris

Lead Independent Director

Phoenix Technologies Ltd.

Acknowledgment:

I accept the employment offer as stated above.

 

/s/ Woodson Hobbs

Woodson Hobbs

 

  Initials:      WH         EXECUTION COPY